By the Court, Wallace, C. J.:
The transcript in this case, containing some six hundred pages, consists in the main of the notes of the evidence given at the trial, purporting to have been taken down by the Phonographic Reporter of the Court below, and supported by his affidavit that they are correct. As we said in People v. Woods, 43 Cal. 177, these do not constitute a statement which we are at liberty to examine, nor form part of the record here for any purpose.
Bor can we consider the points, or any of them, relied upon by the counsel for the prisoner, in the able argument with which we have been favored, for these do not appear in the record, except in the bill of exceptions, so called, which, not having been signed by the Judge, we are compelled also to disregard. (Crim. Prac. Act, Sec. 435.)
Judgment affirmed.